UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended February 13, 2008 COMMISSION FILE NUMBER: 000-22216 Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): PRESS RELEASE PHASE 2 UNDERGROUND DRILLING RESULTS AT PRAIRIE CREEK MINE: MULTIPLE
